Case: 14-51275      Document: 00513200726         Page: 1    Date Filed: 09/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-51275                                   FILED
                                  Summary Calendar                         September 21, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EVERARDO LOPEZ-PORCAYO, also known as Everado Lopez, also known as
Everardo Porcayo, also known as Everardo Porcayo-Lopez, also known as
Borracho,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CR-310


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Everardo     Lopez-Porcayo       (Lopez)    appeals     the   41-month,          within
guidelines sentence imposed following his guilty plea conviction of being
unlawfully present in the United States after having been previously removed.
He argues that the sentence is substantively unreasonable because it is greater
than necessary to achieve the sentencing goals set forth at 18 U.S.C. § 3553(a).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51275    Document: 00513200726     Page: 2   Date Filed: 09/21/2015


                                 No. 14-51275

He contends that the application of U.S.S.G. § 2L1.2 resulted in an
unreasonable sentence. He also contends that the district court failed to take
into account the fact that he has lived in the United States since he was 12
years old and faces a violent and uncertain future if removed from the United
States, that he has changed his life and become a devoted family man, that his
motive for returning to the United States was to be with his family, and that
the district court may have been influenced by information in the presentence
report indicating that he was in a gang.
      We review sentences for reasonableness in light of the § 3553(a)
sentencing factors. United States v. Mares, 402 F.3d 511, 518-20 (5th Cir.
2005). Our review of the substantive reasonableness of a sentence is for abuse
of discretion. United States v. Delgado-Martinez, 564 F.3d 750, 751-53 (5th
Cir. 2009). Although Lopez did not present to the district court all of the
arguments he raises on appeal, we need not determine whether plain error
review applies because his arguments fail under the abuse-of-discretion
standard. See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
      When, as here, the district court imposes a sentence within a properly
calculated guidelines range, the sentence is presumptively reasonable. United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). To rebut this presumption,
Lopez must show “that the sentence does not account for a factor that should
receive significant weight, it gives significant weight to an irrelevant or
improper factor, or it represents a clear error of judgment in balancing
sentencing factors.” Id.
      Lopez’s arguments are insufficient to demonstrate that the district court
failed to account for a sentencing factor that should have been given significant
weight, gave significant weight to an irrelevant or improper factor, or that the
sentence imposed represents a clear error of judgment in balancing the



                                       2
    Case: 14-51275    Document: 00513200726     Page: 3   Date Filed: 09/21/2015


                                 No. 14-51275

sentencing factors. See id. In essence, Lopez’s arguments amount to a mere
dissatisfaction with the district court’s weighing of the § 3553(a) factors, and
such is insufficient to rebut the presumption of reasonableness that attaches
to his within guidelines sentence. See United States v. Ruiz, 621 F.3d 390, 398
(5th Cir. 2010).
      We AFFIRM.




                                       3